Citation Nr: 0514081	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  02-14 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1988 to November 
1988.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2002 rating 
decision of the Muskogee, Oklahoma Regional Office (RO) of 
the Department of Veterans Affairs (VA), which denied the 
veteran's claim seeking entitlement to service connection for 
a low back disability (claimed as chronic low back pain), 
including as secondary to the service-connected disability of 
right ankle fracture with sprain.

The veteran participated in a Travel Board hearing with the 
undersigned Veterans Law Judge in June 2003.  A transcript of 
that hearing has been associated with the claims folder.

In January 2004 the Board reopened this claim based on the 
fact that the veteran had submitted new and material evidence 
sufficient to reopen his claim.  After reopening this claim, 
the Board remanded the claim to the Appeals Management Center 
(AMC) to obtain a VA examination to determine the nature and 
etiology of the veteran's alleged low back disorder.

Following the VA spine examination in March 2004, the AMC 
issued the veteran a supplemental statement of the case 
(SSOC) that denied his claim of entitlement to service 
connection for a low back disability (claimed as chronic low 
back pain), including as secondary to the service-connected 
disability of right ankle fracture with sprain.


FINDINGS OF FACT

1.  The veteran's low back disability began many years after 
his active service ended and is not the result of any 
disease, injury, or other incident of service.

2.  The veteran's low back disability is not proximately due 
to his service-connected disability of right ankle fracture 
with sprain.


CONCLUSION OF LAW


The grant of service connection for a  low back disability is 
not warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's April 1988 service induction examination report 
indicated no back or ankle abnormalities.  Under the "lower 
extremities" and "spine, other musculoskeletal" categories, 
the report indicated "normal."  The exam report indicated pes 
planus, moderate.  In June 1988, the veteran's right ankle 
was examined.  He stated that he stepped in a hole and 
twisted his right ankle.  The physician's impression was soft 
tissue swelling without evidence of acute fracture.  
According to an August 1988 treatment report, the veteran 
sustained a severe inversion sprain to his right ankle on May 
31, 1988.  In August 1988, the veteran was diagnosed with 
severe tenderness of the lateral malleolus, right ankle and 
atrophy.

In October 1988, the veteran was involved in entrance 
physical standards board (EPSBD) proceedings.  The 
proceedings noted the veteran's right ankle sprain, and that 
it had been treated and resolved with no residual problems.  
The veteran continued to complain of right foot and ankle 
pain.  He was found to have moderate pes planus.  Due to his 
bilateral pes planovalgus, the veteran was found medically 
unfit for appointment or enlistment.

In August 1989, the veteran filed a claim of service 
connection for a right ankle disability.  The veteran was 
given a VA examination in January 1990.  The radiologic 
report indicated no bony abnormality, fracture or arthritic 
changes at the right ankle.  The veteran stated that he 
injured his right ankle and right shoulder while in basic 
training.  He continued to have problems with both the ankle 
and shoulder.  The physician stated that it was obvious that 
the veteran continued to have significant discomfort in the 
right ankle and foot in the weight bearing posture.  A 
history of recurrent right ankle injuries caused by the 
original injury was noted.

In March 1990, the veteran's claim was granted, and service 
connection was established for residuals, fracture and 
sprain, right ankle.

The veteran received a VA examination in February 1992.  He 
complained of his right ankle popping out of joint, and then 
swelling for two to three days.  This would reoccur every 
four to six weeks.  He indicated pain in his heel.  No right 
ankle swelling was noted.  No obvious deformity of the right 
ankle was noted either.  The diagnosis was status-post 
fracture, right ankle with residual pain and arthralgia.  The 
diagnostic imaging report indicated that the right ankle was 
radiographically normal, with no evidence of fracture, remote 
or recent.

The veteran was given a VA exam in March 1995.  The veteran 
complained of chronic right ankle pain.  He indicated that he 
walked normally, but his right foot would invert and "pop 
out."  He indicated anterior foot numbness that was 
concomitant when his foot popped out.  Objective findings 
indicated no gross abnormalities of the feet or ankles, 
bilaterally.  When asked to perform plantar flexion, 
dorsiflexion, inversion and eversion of the foot, the veteran 
had a decreased range of motion with respect to any of the 
motion testing passively due to pain.  This pain was stated 
to be sharp and located in the region of the lateral 
malleolus.  Palpation of the right malleolus produced pain.  
The veteran was unable to adequately walk on his toes 
secondary to stated pain in the right malleolus region.  The 
clinical assessment was right ankle pain.  The diagnostic 
imaging report indicated minimal degenerative joint disease 
of the right ankle joint.

The veteran was given a VA examination in June 1995.  The 
veteran indicated that his right ankle had been "popping out 
of joint" approximately once every three weeks lately.  When 
this happened, swelling and pain along the medial aspect of 
the ankle occurred.  Objective findings indicated mild 
swelling along the medial aspect of the right ankle, and 
tenderness along the medial and lateral aspects of the right 
ankle.  The veteran was diagnosed with degenerative joint 
disease of the right ankle.

The veteran was given a VA examination in August 1996.  The 
veteran indicated pain in the lateral and medial aspect, with 
shooting pain along the lateral side of the right foot.  
Objective findings indicated no swelling or deformity of the 
right ankle.  The veteran was diagnosed with previous history 
of right ankle fracture with a partial cast placement for two 
to three weeks, and subjective complaints of pain with 
limited range of motion due to pain.

In August 1997, the veteran submitted a new claim, and 
requested service connection for lower back pain due to his 
service-connected right ankle fracture.

The veteran received a September 1997 VA examination.  He 
complained of right ankle, back, right arm and right shoulder 
pain.  He was diagnosed with mild post-traumatic 
osteoarthritis of the right ankle, and mild lumbosacral back 
pain.  The examiner stated that the veteran's mild 
lumbosacral back strain was not caused by his old right ankle 
injury, and that his problems appeared to reflect a form of 
causalgia resulting from some affective psychological 
disorder.

In January 1998, the RO denied the veteran's claim of service 
connection for low back disability, as secondary to the 
service-connected disability of right ankle fracture and 
sprain, because the claim was found not to be well-grounded.

The veteran received a VA examination in December 1999.  The 
veteran indicated continued right ankle pain.  The ankle 
continued to make a popping sound, after which the ankle 
swelled up and then weightbearing would be difficult.  The 
frequency of the ankle popping had increased.  Objective 
findings indicated no obvious swelling or deformity of the 
right ankle.  The diagnosis was strain of the right ankle, 
post fracture and pain.  Limited motion with moderate 
functional loss of the right ankle was also noted.

In August 2001, the veteran subsequently sought to reopen his 
claim of service connection for low back disability, as 
secondary to his service-connected right ankle fracture.

The veteran was treated for his back problems in August 2001.  
According to a VA outpatient treatment record, a VA examiner 
noted that the veteran had chronic low back pain and walked 
with a limp because of his ankle problem.  The examiner 
stated that the veteran's ankle problem could aggravate his 
back symptoms and be a likely cause of the problem.  The 
examiner further stated that it was as likely as not that the 
veteran's ankle problem could cause him back problems.

In February 2002, the RO denied the veteran's claim for 
service connection for chronic low back disability, as 
secondary to his service-connected disability of right ankle 
fracture with sprain.  The denial indicated that the veteran 
failed to report for a VA examination scheduled for January 
2002.  In a statement submitted in January 2002, the veteran 
indicated that he had a new mailing address.

According to his substantive appeal dated September 2002, the 
veteran was never informed of his January 2002 examination.  
He indicated that he was willing to report for the scheduled 
exam.

The veteran testified at his personal hearing in June 2003.  
The veteran stated that he first started noticing his lower 
back pain in approximately the year 2000.  He described the 
location of the pain as both in the left and right lower 
back, but mostly on the left side.  The pain was constant, 
and increased while walking.  He stated that lifting and 
walking both caused increased pain.  He indicated that he put 
more weight on his left side than on his right, after 
injuring his right ankle because it was painful to put actual 
weight on his right ankle.  He felt that he developed a limp 
because of the way he favored his right ankle.

In January 2004 the Board reopened and remanded this claim to 
obtain a VA spine examination to determine the nature and 
etiology of the veteran's claimed low back disorder.  

At the March 2004 VA spine examination, the veteran reported 
that he did not have any problems with his lower back until 
1998.  He reported that his back pain started at the end of 
the day when he was performing security work.  At that time 
he was required to sit and stand for prolonged periods of 
time.  He reported that his pain was a 7 to 8, 7 to 9 or a 10 
on a scale of 1 to 10 every day but that there were no 
prolonged periods of flare ups.  He reported that he did not 
have any weight loss, fevers, malaise, dizziness, numbness, 
visual disturbances, bladder or bowel complaints.  He stated 
that he has not taken any medication for his low back pain 
for the prior six months.  He did not use any heat or ice and 
indicated he could not take any over-the-counter medications 
due to stomach problems.

After reviewing the veteran's claims folder, the examiner 
concluded that the veteran suffered from chronic pain 
syndrome.  The veteran was depressed, which the examiner 
believed led to the chronic pain.  The examiner was unable to 
pinpoint an exact low back disorder.  The examiner was also 
unable to state, without speculation, the time of onset of 
the disorder.  Given that the veteran worked as a security 
guard for 13 years after leaving service, it was the 
examiner's medical opinion that the veteran's low back 
disorder was not a result of his service-connected right 
ankle disability.  The examiner further stated that had the 
veteran's right ankle disability been severe enough, he would 
not have worked for 13 years.  Also, as a security guard, he 
had to work and stand on concrete wearing combat shoes, which 
was a risk factor for low back strain.

Lumbosacral spine x-rays associated with the VA examination 
indicated that the vertebral bodies were intact and in normal 
alignment with normally maintained disk spaces.  No arthritic 
or degenerative change or significant anomaly was present.


Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  In a letter dated October 2001, the RO 
informed the veteran of the elements necessary to 
substantiate his claim.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  The RO letter dated October 2001 and the 
AMC letters dated March and April 2004 informed the veteran 
that the VA would make reasonable efforts to assist him in 
obtaining such things as medical records, employment records, 
or records from other Federal agencies to assist with his 
claim.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The October 2001 RO letter inquired whether the 
veteran had been treated for his low back disorder at any 
private or government facilities.  The letter requested that 
if the veteran had submitted to treatment, to fill out the VA 
Form 21-4142 to give the RO authority to request his records.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The October 2001 RO letter requested 
that the veteran provide any additional evidence regarding 
his claim.

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002) 
and 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. Principi, 
16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.


Analysis

Standard of Review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt resolved in veteran's favor].  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States 
Court of Appeals for Veterans Claims (the Court) stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

Service Connection, In General

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002).
Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2004); see 
also Cosman v.  Principi, 3 Vet. App. 303, 305 (1992).

Service connection may also be granted for certain chronic 
diseases if it manifests itself to a compensable degree 
within one year of leaving service.  See 38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (a) (2004).  The mere 
fact of an in-service disease or injury is not enough; there 
must be chronic disability resulting from that disease or 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b) 
(2004).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  If service connection is established by continuity 
of symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.  
Service connection may also be granted for any disease or 
injury diagnosed after discharge, when all the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2004). 

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran's low back disorder began many years after his 
active service ended, and he does not contend otherwise.  
Furthermore, the evidence does not show that the low back 
disorder was caused by any disease or injury that was present 
while he was in active service.  Accordingly, the 
preponderance of the evidence is against a finding that the 
grant of service connection is warranted on a direct basis.  
The veteran's contention that the low back disorder is the 
result of his service-connected disability of right ankle 
fracture with sprain is addressed below.

Service Connection on a Secondary Basis

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (2004); see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In order to 
establish service connection for a claimed disability on a 
secondary basis, there must be (1) medical evidence of a 
current disability; (2) a service-connected disability; and 
(3) medical evidence of a nexus between the service-connected 
disease or injury and the current disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).

With respect to these three disabilities, elements (1) and 
(2) have arguably been met.  As for element (1), as noted 
above, diagnoses from VA examinations and outpatient 
treatment reports dated from 2001 through 2005 indicated the 
veteran suffered from chronic low back pain.  Element (2) has 
been met because service connection is in effect for 
disability of right ankle fracture with sprain.

With respect to element (3), the evidence must establish a 
nexus between the veteran's current disorder and a service-
connected disability.

Once a claim has been fully developed, as it has been here, 
it remains the Board's responsibility to evaluate the 
evidence and determine whether the veteran's current 
disability was in fact the result of the veteran' service-
connected right ankle disability.  The question, which must 
be answered by the Board, therefore, is whether there is a 
nexus between the veteran's diagnoses of chronic low back 
pain and his right ankle disability.  The question is 
essentially medical in nature.  The Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  However, as discussed above, the record on appeal 
contains medical opinions that have been submitted by the 
veteran or obtained by the VA.

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  However, consistent with Colvin, the Court has 
held that the Board may not reject medical opinions based on 
its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 
(1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

	The probative value of medical opinion evidence is based 
on the medical
expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, 
and the medical conclusion that the physician reaches... 
As is true with any piece of evidence, the credibility 
and weight to be attached to these opinions [are] within 
the province of the adjudicators; ...

See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

The veteran was afforded a VA examination in September 1997.  
The examiner opined that the veteran suffered from mild 
lumbosacral back strain.  The examiner concluded that the 
veteran's low back strain was not caused by the old right 
ankle injury.  It appeared to reflect a form of causalgia 
resulting from a probable affective psychological disorder.

The veteran submitted a VA outpatient treatment note dated 
July 2001.  The physician assistant (PA) stated the veteran 
was seen for management of his blood pressure, tobacco use, 
depression, and chronic back, shoulder and ankle pain.  The 
veteran stated that he was doing much better.  The PA 
indicated that the veteran suffered from chronic low back 
pain and had requested a statement that it could be relate to 
his right ankle giving out when he walked.  The PA then 
stated that it was as likely as not that this could cause him 
back problems.

The veteran submitted a VA outpatient treatment note addendum 
dated August 2001 that that the veteran had chronic low back 
pain and walked with a limp because of his ankle problem.  
The PA then indicated that she felt the ankle problem could 
aggravate the veterans back symptoms and be a likely cause of 
the problem.

The veteran was afforded a VA spine examination in March 
2004.  The examiner concluded that the veteran might have 
chronic low back strain.  The examiner concluded that the 
veteran's low back disorder was not a result of his service-
connected right ankle disability.

Whether a physician provides a basis for his or her medical 
opinion goes to the weight or credibility of the evidence in 
the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  The VA outpatient treatment notes dated 
July and August 2001 were written by a PA rather than an 
examining physician.  The opinion was also requested by the 
veteran.  The PA did not have access to the veteran's claims 
folder when she noted that the veteran's low back disorder 
was caused by his service-connected right ankle disorder.  
Additionally, she provided no substantive reasoning in 
reaching her conclusion; she merely stated that it was likely 
that the veteran's current disorder was related to his ankle 
problems.  As such, the Board does not find her opinion 
persuasive.  

As is true with any piece of evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board as adjudicators.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993); see also Winsett v. 
West, 11 Vet. App. 420 (1998) (Court affirmed the Board's 
decision which weighed two medical opinions, from an expert 
and a treating physician); Owens v. Brown, 7 Vet. App. 429, 
433 (1995) (Board favoring one medical opinion over another 
is not error).  Also, the Court has rejected the "treating 
physician rule," which holds that opinions of the claimant's 
treating physician are entitled to greater weight than 
opinions from medical experts who have not treated a 
claimant.  See Guerrieri.

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is 
no indication in the record that the veteran is a physician.  
Therefore, as a layperson he is not competent to provide 
evidence that requires medical knowledge because he lacks the 
requisite professional medical training, certification and 
expertise to present opinions regarding diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In short, based on the medical and other evidence of record, 
the Board has concluded that the veteran's current low back 
disorder is not related to the veteran's service-connected 
right ankle disability.  Despite the presence of some 
evidence supporting the veteran's claim, there is a clear 
preponderance of evidence against the claim.  The VA 
examination of March 2004 is highly persuasive as it is the 
opinion of an examiner who reviewed the entire record.  
Furthermore, the examiner's opinion is thorough and includes 
cogent reasoning in support of its conclusions.  As such, 
element (3) has not been satisfied.
As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of service connection for a low back 
disability, secondary to a right ankle disability, must be 
denied.  See 38 U.S.C.A §5107 (West 2002).  The veteran also 
failed to meet element (3) of Wallin v. West, 11 Vet. App. 
509, 512, establishing a causal nexus between his service-
connected right ankle disability and his current low back 
disorder.


ORDER


Entitlement to service connection for a low back disability 
is denied.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


